DETAILED ACTION
Allowable Subject Matter
Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 recites the unique feature of a metal clamping plate comprising a main body part, a fixation part extending from the main body part and an extension part extending from the fixation part, and the second end of the heat conductor connecting with the extension part. The closest prior art does not disclose or suggest such features. Lichterfield et al. (British Patent No. GB 2,322,500 A), teaches a heat dissipation arrangement comprising: a heat generator; and means for acoustically generating an air-flow to the heat generator to dissipate heat from the heat generator by means of the air-flow generated by a speaker. Greuet et al. (U.S. Publication No. 2013/0312429) teaches a transducer comprising a displacement component that is configured to move upon application of an electrical signal; a cavity in communication with the at least one transducer; and at least one thermodynamic member within the cavity configured to readily exchange heat with a cavity gas or fluid, wherein the transducer is configured to generate a standing wave within the cavity to transfer heat along the thermodynamic member. Wong et al. (U.S. Patent No. 10,317,960) teaches an electronic device comprising at least heat generating component, a heat spreader positioned proximate the at least one heat generating component and a passive radiator cooling device, comprising an enclosure, an active speaker positioned at least partially within the enclosure, and a passive audio radiator positioned at least partially within the enclosure. However, Lichterfield, Gruet, and Wong do not disclose or suggest the particular configuration of the second end of the heat conducting component connecting with a metal clamping plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/RYAN ROBINSON/Primary Examiner, Art Unit 2653